      Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 1 of 34




                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS




MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                       Case No. 1:20-cv-10617 WGY
                    Petitioners-Plaintiffs,

               v.

STEVEN J. SOUZA,

Respondent-Defendant.



     DECLARATION OF OREN SELLSTROM IN SUPPORT OF OPPOSITION TO
             DEFENDANTS’ MOTION FOR RECONSIDERATION


I, Oren Sellstrom, declare:

   1. I am one of the attorneys for Plaintiffs in this action. The Plaintiffs’ legal team also

       consists of attorneys and law student interns from the Jerome Frank Legal Services

       Office at Yale Law School and attorneys from the law firm of WilmerHale.

   2. It has been the practice of Plaintiffs’ legal team, since the Court first began releasing

       class members on bail, to reach out to class members as soon as possible following any

       order of release on bail. Our purpose in doing so has been to inform the class members

       of their release, to explain and discuss the Court’s conditions of bail, and to make sure

       that released class members understand that ICE may have additional conditions of bail

       that it imposes.



                                                 1
  Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 2 of 34



3. Because of the importance of ensuring that released class members comply with all

   conditions of release, Plaintiffs’ counsel have asked Defendants’ counsel on multiple

   occasions to provide us with the release paperwork given to any class member released

   pursuant to the Court’s bail orders. However, Defendants’ counsel has consistently

   refused to do so. We first made this request in a phone call with Attorney Kanwit on

   April 9, 2020. We followed up with an e-mail reiterating the request on April 10, 2020.

4. When we did not receive a response to our April 10, 2020 email, we followed up again

   by email on April 13, 2020, stating that “It is in everyone's interest to make sure that we

   are all on the same page about release procedures, and that ICE is following consistent

   procedures and giving class members complete and accurate information.” We went on

   to recap the prior conversation that we had: “In that conversation, we discussed the

   importance of making sure that ICE includes the Court's conditions in the release

   paperwork that ICE provides to released class members. We have seen at least some

   paperwork that indicates this has happened for some class members, but it is not clear to

   us that this has been ICE's consistent practice. Please confirm at your earliest

   convenience.” Attorney Kanwit did not respond to this email.

5. We subsequently raised the issue at the April 24, 2020 hearing before the Court.

   Although the Court initially stated that it expected Defendant to produce release

   paperwork, Defendant’s counsel took the position that class members should provide the

   paperwork to Plaintiffs’ counsel themselves, and the Court ultimately did not order

   Defendant to produce it.

6. Accordingly, Plaintiffs’ counsel have attempted to obtain the release paperwork from

   class members themselves. This has sometimes been difficult, as class members do not



                                             2
   Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 3 of 34



   often have access to scanners, copiers, and computers; these difficulties have been

   compounded during the pandemic and because released class members cannot leave their

   homes. For class members who have been able to do so, the most feasible method has

   often been for them to take page-by-page photographs of their release paperwork with

   their cell phone and then email those pages to Plaintiffs’ counsel as a series of

   attachments.

7. Based upon our review of class member release documents we have received, the release

   papers that ICE has provided to class members have been haphazard and inconsistent.

   Some release papers contain the Court’s conditions; others do not; still others contain

   only some of the Court’s conditions but omit other conditions. Exhibit A to this

   declaration is a true and correct copy of an example of release paperwork only partially

   stating the Court’s conditions; it lists the Court’s 14-day quarantine as a bail condition

   but omits the subsequent house arrest condition. Other detainees’ release papers are

   internally inconsistent, for example telling the individual they are on house arrest but also

   stating a condition that “[y]ou do not travel outside New York for more than 48 hours

   without first having notified this agency office of the dates and places, and obtaining

   approval from this agency office of such proposed travel.” Exhibit B is a true and correct

   copy of an example of this; Exhibits C is a true and correct copy of another example of

   this.

8. It is Plaintiffs’ counsel’s understanding that verbal instructions given to class members by

   ICE and ICE agents also varies widely. ICE contracts out its Alternatives to Detention

   programs to BI, Incorporated, also known as the Intensive Supervision Appearance

   Program, or ISAP. ISAP staff are often the primary point-of-contact for released



                                             3
   Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 4 of 34



   individuals, who do not typically distinguish between what entities are giving them

   instructions, and do not necessarily distinguish ISAP from ICE. ISAP staff’s verbal

   instructions to class members, as reported to Plaintiffs’ counsel, have often been at

   variance with the Court’s conditions. For example, numerous detainees have been told

   by ISAP staff that they can leave their house, as long as they are home on designated

   days of the week for phone check-ins. One released class member was told to be

   available to check in on Thursdays but that he is otherwise free to leave to house because

   he is being monitored electronically. Another has reported being told to be home

   Wednesdays between 8:00 am-4:00 pm.

9. Other class members have reported being told that they can travel, as long as travel is not

   outside the Northeast. Another released class member reported being told she would be

   considered compliant with release conditions as long as “she stayed in Brooklyn.” Some

   released class members were contacted by ISAP following the 14-day quarantine period,

   to let them know that the quarantine period was over and that they could now leave the

   house.

10. Class members have been diligent in trying to do what is required of them – recognizing

   that their safety and freedom is at stake. For example, a number of released class

   members report that they have repeatedly sought to confirm with ISAP exactly what they

   are supposed to do to comply with their release conditions, asking to speak with

   supervisors to ensure they are conforming their conduct and repeatedly inquiring about

   what is and is not allowed. At least four class member’s GPS tracking systems have

   malfunctioned, and they have made efforts to work with ICE to fix them. Class members




                                            4
      Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 5 of 34



       report that reaching ISAP or ICE staff to report problems, ask questions, or confirm

       instructions is difficult, and that messages left are frequently not returned.

   11. Plaintiffs’ counsel for their part have reiterated the Court’s conditions to released class

       members on multiple occasions, beginning upon release and continuing over the last

       week since receiving Defendant’s Motion for Reconsideration. Whenever Plaintiffs’

       counsel become aware of release paperwork that is inconsistent or inaccurate, it is our

       practice to reiterate the Court’s conditions to class members. Similarly, whenever

       Plaintiffs’ counsel become aware of statements by ISAP that are inconsistent with the

       Court’s orders, it is our practice to reiterate the Court’s conditions to class members and

       reiterate the importance of following the Court’s conditions no matter what ICE’s agent

       tells them.

   12. Plaintiffs’ counsel are not aware of any instances when ICE or ISAP have warned or

       informed any class members that they were in violation of their bail conditions.

   13. Attached hereto as Exhibit D is a true and correct copy of excerpts of the June 1, 2020

       Special Master’s Weekly Report in Committee for Public Counsel Services (CPCS) v.

       Chief Justice of the Trial Court, SJC-12926, indicating COVID-19 tests and confirmed

       cases for the Bristol County House of Correction and Jail.


I declare under the penalty of perjury that the foregoing is true and correct and was executed this

2nd day of June 2020.


/s/ Oren Sellstrom______
Oren Sellstrom




                                                 5
       Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 6 of 34



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on June 2, 2020 a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.

Date: June 2, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




                                                  6
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 7 of 34




             EXHIBIT A
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 8 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 9 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 10 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 11 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 12 of 34




              EXHIBIT B
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 13 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 14 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 15 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 16 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 17 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 18 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 19 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 20 of 34
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 21 of 34




              EXHIBIT C
1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 22
1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 23
1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 24
1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 25
1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 26
1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 27
1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 28
1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 29
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 30 of 34




             EXHIBIT D
      Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 31 of 34



                         COMMONWEALTH OF MASSACHUSETTS
                             SUPREME JUDICIAL COURT



SUFFOLK, ss.                                                                               SJC-12926



               COMMITTEE FOR PUBLIC COUNSEL SERVICES AND
         MASSACHUSETTS ASSOCIATION OF CRIMINAL DEFENSE LAWYERS,
                               Petitioners,

                                                  v.

                       CHIEF JUSTICE OF THE TRIAL COURT, ET AL.,
                                      Respondents


                          SPECIAL MASTER’S WEEKLY REPORT

       Pursuant to the Supreme Judicial Court’s April 3, 2020 Opinion and Order in this matter,
as amended on April 10 and April 28, 2020 (the “Order”), the attached Appendix contains the
Special Master’s weekly report for the period ending May 31, 2020.

        The Appendix contains charts reflecting the following information for each of the
correctional facilities administered by the Department of Correction and each of the county
Sheriffs’ offices: (i) overall inmate population; (ii) the number of COVID-19 tests administered
by the correctional facilities for all inmates, correctional officers, or other staff members, including
contractors; (iii) the number of confirmed positive COVID-19 cases for all inmates, correctional
officers, or other staff members, including contractors; and (iv) the number of inmates released
pursuant to the procedures or guidance set forth in the Order since April 3, 2020. Figures presented
in red in the attached Appendix reflect certain changes, corrections, and amendments made from
the daily reporting received by the Special Master and the Special Master’s prior weekly report as
a result of communications with the parties to this matter. As of June 1, 1,586 inmates have been
released from state and county correctional facilities.



Dated: June 1, 2020                                            /s/ Brien T. O’Connor
                                                               Special Master Brien T. O’Connor,
                                                               Ropes & Gray LLP
Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 32 of 34




        Appendix
           Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 33 of 34
6/1/2020                              SJC‐12926
                                             COMMITTEE FOR PUBLIC COUNSEL SERVICES AND
                                       MASSACHUSETTS ASSOCIATION OF CRIMINAL DEFENSE LAWYERS,
                                                              Petitioners,
                                                                   v.
                                               CHIEF JUSTICE OF THE TRIAL COURT, ET AL.,
                                                             Respondents

                                                       Weekly Report for County Jails

                                                           Aggregate of County Jail Reporting

                                                          Number of COVID‐19 Tests
                              Incarceration and                                                  Number of Confirmed COVID‐19
                                                         Administered by Correctional
                                Release Stats                                                               Cases
                                                                  Facilities
                            Total Inmate   Inmates
                             Population    Released                Correctional                             Correctional
             Reporting Date                              Inmates                  Other Staff*    Inmates                  Other Staff
                              (Sunday      Since SJC                Officers*                                 Officers
                              Figures)       Order

                5‐Apr to
                              6,863         206           103         144             43            39          43            13
                 12‐Apr
               13‐Apr to
                              6,168         270           150          61             20            65          21             8
                 19‐Apr
               20‐Apr to
                              6,119         121            57          30              8            13          17             2
                 26‐Apr
               27‐Apr to
                              5,997          82            80          38             14            14           7             7
                  3‐May
               4‐May to
                              5,925          83            56          24              9            11           2             1
                10‐May
              11‐May to
                              5,793          49            96          21              7            10           5             6
                17‐May
              18‐May to
                              5,745          59           132          54             16            39          13             2
                25‐May
                26‐May        5,734          8              4          3              0             1           1             0
                27‐May        5,779          11             52         4              0             2           2             0
                28‐May        5,747          19             43         3              3             8           0             0
                29‐May        5,737          15             79         8              2             3           4             0
                30‐May        5,730          3             352         2              2             7           1             0
                31‐May        5,730          1              5          1              0             0           3             0
                  Totals                    927           1,209       393            124           212         119            39

             *Because correctional officers and staff generally receive testing and treatment from their personal physicians
             or some other outside healthcare provider, the confirmed positive cases consist of those correctional officers or
             staff that have reported that information to the county jails.




                                                                       1
                                           Case 1:20-cv-10617-WGY Document 196-1 Filed 06/02/20 Page 34 of 34
6/1/2020                                                                                                     SJC‐12926
                                                                                    COMMITTEE FOR PUBLIC COUNSEL SERVICES AND
                                                                              MASSACHUSETTS ASSOCIATION OF CRIMINAL DEFENSE LAWYERS,
                                                                                                     Petitioners,
                                                                                                          v.
                                                                                      CHIEF JUSTICE OF THE TRIAL COURT, ET AL.,
                                                                                                    Respondents

                                                                                                 Weekly Report for County Jails

                                                                                                                 Bristol County


                                 All Facilities                     Bristol County House of Correction and Jail*                                          Ash Street Jail and Regional Lockup

                                                           Number of COVID‐19 Tests                                                         Number of COVID‐19 Tests
                              Incarceration and                                                   Number of Confirmed COVID‐19                                                    Number of Confirmed COVID‐19
                                                          Administered by Correctional                                                     Administered by Correctional
                                Release Stats                                                                Cases                                                                           Cases
                                                               Facility/Facilities                                                              Facility/Facilities
                            Total Inmate
                                            Inmates
                             Population                             Correctional                              Correctional                           Correctional                            Correctional
           Reporting Date                Released Since   Inmates                  Other Staff     Inmates                   Other Staff   Inmates                  Other Staff    Inmates                  Other Staff
                              (Sunday                                 Officers                                  Officers                               Officers                                Officers
                                           SJC Order
                              Figures)

             5‐Apr to
                               656            10            5            0             4             0             2             1          n/a         n/a            n/a          n/a         n/a            n/a
               12‐Apr
            13‐Apr to
                               601            13            1            0             0             0             1             1          n/a         n/a            n/a          n/a         n/a            n/a
               19‐Apr
            20‐Apr to
                               581             9            8            0             0             0             4             0          n/a         n/a            n/a          n/a         n/a            n/a
               26‐Apr
            27‐Apr to
                               567             5            5            0             0             1             1             0          n/a         n/a            n/a          n/a         n/a            n/a
               3‐May
            4‐May to
                               633             1            28           0             0             7             0             0           0            0             0            0            0             0
              10‐May
           11‐May to
                               617             2            54           0             0             7             2             4           4            0             0            0            0             1
              17‐May
           18‐May to
                               610             3           13            1             0             17           10             1           0            0             0            0            1             0
              25‐May
              26‐May           610             0            0            0             0              0            0             0           0            0             0            0            0             0
              27‐May           618             1            3            0             0              1            1             0           0            0             0            0            0             0
              28‐May           620             1            0            0             0              0            0             0           0            0             0            0            0             0
              29‐May           620             3            3            0             0              1            4             0           0            0             0            0            0             0
              30‐May           623             0            0            0             0              4            0             0           0            0             0            0            0             0
              31‐May           623             0            2            0             0              0            2             0           0            0             0            0            0             0
               Totals                         48           122           1             4             38           27             7           4            0             0            0            1             1


                            *Bristol County began breaking apart testing data by facility on May 9. Prior to this time, all available testing data is shown under the main facility column.




                                                                                                                  4
